Exhibit 10.3
THIRD AMENDMENT TO CREDIT AGREEMENT
     THIS THIRD AMENDMENT TO CREDIT AGREEMENT dated as of May 9, 2008 (this
“Amendment”) is entered into among MedAssets, Inc., a Delaware corporation (the
“Borrower”), the Guarantors, the Lenders party hereto and Bank of America, N.A.,
as Administrative Agent. All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement (as defined below).
RECITALS
     WHEREAS the Borrower, the Guarantors, the Lenders and Bank of America,
N.A., in its capacity as Administrative Agent, Swing Line Lender and L/C Issuer,
entered into that certain Credit Agreement dated as of October 23, 2006 (as
amended or modified from time to time, the “Credit Agreement”); and
     WHEREAS the Borrower has requested that the Lenders consent to the
Borrower’s purchase of the outstanding capital stock of Accuro Healthcare
Solutions, Inc. and make other amendments to the Credit Agreement as set forth
below;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     1. Amendments to Credit Agreement. The Credit Agreement is hereby amended
as follows:
     (a) The following definitions are hereby added to Section 1.01 of the
Credit Agreement in the appropriate alphabetical order and shall read as
follows:
     “Accuro” means Accuro Healthcare Solutions, Inc., a Delaware corporation.
     “Accuro Acquisition” means the Acquisition by the Borrower of all of the
Equity Interests of Accuro; provided that the Borrower shall have delivered to
the Administrative Agent a Pro Forma Compliance Certificate demonstrating that,
upon giving effect to such Acquisition on a Pro Forma Basis, the Loan Parties
would be in compliance with the financial covenants set forth in Section 8.11 as
of the most recent fiscal quarter for which the Borrower was required to deliver
financial statements pursuant to Section 7.01(a) or (b). The parties hereto
acknowledge and agree that the $20,000,000 deferred payment (the “Deferred
Payment”) required to be paid by the Borrower in connection with the Accuro
Acquisition on a date no sooner than one year from the date of consummation of
the Accuro Acquisition may be paid by the Borrower and considered part of the
consideration for the Accuro Acquisition provided, that, if the Borrower elects
to pay the Deferred Payment with immediately available funds, the Borrower shall
have delivered to the Administrative Agent a Pro Forma Compliance Certificate
demonstrating that, upon giving effect to such Deferred Payment on a Pro Forma
Basis, the Loan Parties would be in compliance with the financial covenants set
forth in Section 8.11 as of the most recent fiscal quarter for which the
Borrower was required to deliver financial statements pursuant to
Section 7.01(a) or (b).

 



--------------------------------------------------------------------------------



 



     “Deferred Payment” has the meaning specified in the definition of “Accuro
Acquisition”.
     “Third Amendment Effective Date” means the first date on which the
conditions precedent set forth in Section 2 are satisfied.
     (b) The following definitions in Section 1.01 of the Credit Agreement are
hereby amended to read as follows:
     “Aggregate Revolving Commitment” means the Revolving Commitments of all the
Lenders. The aggregate principal amount of the Aggregate Revolving Commitments
in effect on the Third Amendment Effective Date is ONE HUNDRED TWENTY FIVE
MILLION DOLLARS ($125,000,000).
     “Applicable Rate” means (a) with respect to the Incremental Term Loan, the
percentage(s) per annum set forth in the Incremental Term Loan Lender Joinder
Agreement, (b) with respect to Revolving Loans, Swing Line Loans, Letters of
Credit and the Commitment Fee, the following percentages per annum, based upon
the Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(b):

                      Pricing   Consolidated   Commitment   Letter of  
Eurodollar   Base Rate Tier   Leverage Ratio   Fee   Credit Fee   Loans   Loans
1   ³ 3.5:1.0   0.50%   3.50%   3.50%   2.50% 2   ³ 3.0:1.0 but <
3.5:1.0   0.375%   3.25%   3.25%   2.25% 3   ³ 2.5:1.0 but <
3.0:1.0   0.375%   2.75%   2.75%   1.75% 4   ³ 2.0:1.0 but <
2.5:1.0   0.30%   2.50%   2.50%   1.50% 5   < 2.0:1.0   0.25%   2.25%   2.25%  
1.25%

and (c) with respect to the Term Loan, the following percentages per annum,
based upon the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
7.02(b):

              Pricing   Consolidated   Eurodollar   Base Rate Tier   Leverage
Ratio   Loans   Loans 1   ³ 3.0:1.0   4.00%   3.00% 2   < 3.0:1.0   3.75%  
2.75%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
applicable Pricing Tier 1 shall apply as of the first Business Day after the
date on which such Compliance Certificate

2



--------------------------------------------------------------------------------



 



was required to have been delivered and shall continue to apply until the first
Business Day immediately following the date a Compliance Certificate is
delivered in accordance with Section 7.02(b), whereupon the Applicable Rate
shall be adjusted based upon the calculation of the Consolidated Leverage Ratio
contained in such Compliance Certificate. The Applicable Rate in effect from the
Third Amendment Effective Date through the first Business Day immediately
following the date a Compliance Certificate is required to be delivered pursuant
to Section 7.02(b) for the fiscal quarter ending September 30, 2008 shall be
determined based upon the applicable Pricing Tier 1.
     “Term Loan” has the meaning specified in Section 2.01(b). For the avoidance
of doubt, it is understood and agreed that the Term Loan consists of the term
loan advance made by the Lenders on the Closing Date, the term loan advance made
by the Lenders on the Second Amendment Effective Date and the term loan advance
made by the Lenders on the Third Amendment Effective Date.
     “Term Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term Loan to the Borrower pursuant to Section 2.01(b). The
aggregate principal amount of the Term Loan Commitments to be funded on the
Third Amendment Effective Date is TWENTY-FIVE MILLION DOLLARS ($25,000,000).
Such Term Loan Commitments to be funded on the Third Amendment Effective Date
are set forth on Addendum II to Schedule 2.01.
     (c) Clause (c)(vii) in the definition of “Consolidated EBITDA” in
Section 1.01 of the Credit Agreement is hereby amended to add the following new
clauses (C), (D) and (E) after clause (B) at the end thereof:
(C)(i) all one-time cash charges of Accuro in any period prior to March 31, 2008
so long as such one-time cash charges added back to Consolidated Net Income do
not exceed $3,000,000 in the aggregate, (ii) all non-cash charges related to the
Accuro Acquisition (including any charges in connection with discounted deferred
revenue, in-process research and development, write-downs or write-offs of
software development costs and write-downs or write-offs of intangible assets)
during such period, in each case, that do not represent a cash item in such
period or any future period and (iii) all integration, severance and other
one-time cash charges related to the Accuro Acquisition so long as such one-time
cash charges related to the Accuro Acquisition do not exceed $5,000,000 in the
aggregate during such period, (D) cash charges during such period resulting from
the termination of the Borrower’s interest rate Swap Contracts in existence on
the Third Amendment Effective Date and (E)(i) for the period ending
September 30, 2008 up to $7,500,000 of the costs that would have been saved if
the Accuro Acquisition had occurred as of the first day of such period due to
synergies with Accuro, (ii) for the period ending December 31, 2008, an amount
equal to 75% of the amount added back to Consolidated Net Income pursuant to
clause (E)(i) above, (iii) for the period ending March 31, 2009, an amount equal
to 50% of the amount added back to Consolidated Net Income pursuant to clause
(E)(i) above and (iv) for the period ending June 30, 2009, an amount equal to
25% of the amount added back to Consolidated Net Income pursuant to clause
(E)(i) above,
     (d) The following sentence is hereby added at the end of the definition of
“Funded Indebtedness” in Section 1.01 of the Credit Agreement to read as
follows:

3



--------------------------------------------------------------------------------



 



It is understood and agreed that the Deferred Payment shall not be considered
Funded Indebtedness.
     (e) A new sentence is hereby added at the end of the definition of
“Permitted Acquisition” in Section 1.01 of the Credit Agreement to read as
follows:
     Notwithstanding the foregoing, the Accuro Acquisition shall be considered a
Permitted Acquisition for all purposes of this Agreement; provided, however, the
consideration paid for the Accuro Acquisition shall not count toward the baskets
for Permitted Acquisitions contained in subclause (ix) above.
     (f) Section 2.01(b) of the Credit Agreement is hereby amended to read as
follows:
     (b) Term Loan. On the Closing Date and the Second Amendment Effective Date,
the Lenders advanced term loans (collectively, the “Term Loan”) to the Borrower
in Dollars in an aggregate principal amount of THREE HUNDRED TWENTY MILLION
DOLLARS ($320,000,000). Immediately prior to the Third Amendment Effective Date,
the principal balance of the Term Loan was ONE HUNDRED NINETY-SEVEN MILLION
FORTY-NINE THOUSAND EIGHT HUNDRED FIFTY-TWO DOLLARS ($197,049,852.00). On the
Third Amendment Effective Date, an additional TWENTY FIVE MILLION DOLLARS
($25,000,000) under the Term Loan is being advanced hereunder, such that after
giving effect thereto, the aggregate principal amount of the Term Loan on the
Third Amendment Effective Date will be TWO HUNDRED TWENTY-TWO MILLION FORTY-NINE
THOUSAND EIGHT HUNDRED FIFTY-TWO DOLLARS ($222,049,852.00). On the Third
Amendment Effective Date, each Lender with an existing Term Loan Commitment (as
indicated on Addendum II to Schedule 2.01) on the Third Amendment Effective Date
severally agrees to make its portion of such third advance of the Term Loan to
the Borrower in Dollars on the Third Amendment Effective Date in an amount not
to exceed such Lender’s Term Loan Commitment. Amounts repaid on the Term Loan
may not be reborrowed. The Term Loan may consist of Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.
     (g) Section 2.07(c) of the Credit Agreement is hereby amended to read as
follows:
     (e) Term Loan. The Borrower shall repay the outstanding principal amount of
the Term Loan in installments on the dates and in the amounts set forth in the
table below (as such installments may hereafter be adjusted as a result of
prepayments made pursuant to Section 2.05), unless accelerated sooner pursuant
to Section 9.02:

      Payment Dates   Principal Amortization Payment
June 30, 2008
  $561,484.32
September 30, 2008
  $561,484.32
December 31, 2008
  $561,484.32
March 31, 2009
  $561,484.32
June 30, 2009
  $561,484.32
September 30, 2009
  $561,484.32
December 31, 2009
  $561,484.32

4



--------------------------------------------------------------------------------



 



      Payment Dates   Principal Amortization Payment
March 31, 2010
  $561,484.32
June 30, 2010
  $561,484.32
September 30, 2010
  $561,484.32
December 31, 2010
  $561,484.32
March 31, 2011
  $561,484.32
June 30, 2011
  $561,484.32
September 30, 2011
  $561,484.32
December 31, 2011
  $561,484.32
March 31, 2012
  $561,484.32
June 30, 2012
  $561,484.32
September 30, 2012
  $561,484.32
December 31, 2012
  $561,484.32
March 31, 2013
  $561,484.32
June 30, 2013
  $561,484.32
September 30, 2013
  $561,484.32
Term Loan
  Outstanding Principal Balance of
Maturity Date
  Term Loan

     (h) A new sentence is hereby added at the end of Section 7.11 of the Credit
Agreement to read as follows:
For the avoidance of doubt, the proceeds of the Credit Extensions shall also be
permitted to finance the Accuro Acquisition.
     (i) Section 8.02 of the Credit Agreement is hereby amended by deleting the
period at the end thereof and replacing it with the following text “; and” and
by adding a new Section 8.02(n) at the end thereof which shall read as follows:
     (n) Investments of the Loan Parties consisting of purchases of accounts
receivable from customers in an aggregate amount not to exceed $30,000,000 at
any time outstanding.
     (j) The Revolving Commitments identified on Schedule 2.01 of the Credit
Agreement are hereby amended to read as provided on Schedule 2.01 attached
hereto, and an Addendum II is hereby added to Schedule 2.01 of the Credit
Agreement and shall read as provided on Addendum II attached hereto.
     2. Conditions Precedent. This Amendment shall be effective upon
satisfaction of the following conditions precedent:
     (a) Receipt by the Administrative Agent of counterparts of this Amendment
duly executed by the Borrower, the Guarantors, the Required Lenders, Lenders
holding a majority of the Revolving Commitments and Bank of America, N.A., as
Administrative Agent;
     (b) Receipt by the Administrative Agent of a certificate of a Responsible
Officer of the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, (i)

5



--------------------------------------------------------------------------------



 



certifying that the Organizational Documents of each Loan Party delivered on the
Closing Date have not been amended, supplemented or otherwise modified since the
Closing Date except as otherwise disclosed to the Administrative Agent directly,
and remain in full force and effect as of the Third Amendment Effective Date and
(ii) attaching resolutions of each Loan Party approving and adopting this
Amendment, the transactions contemplated herein and authorizing the execution
and delivery of this Amendment and any documents, agreements or certificates
related thereto and certifying that such resolutions have not been amended,
supplemented or otherwise modified and remain in full force and effect as of the
Third Amendment Effective Date and are the only resolutions of such Loan Party
relating to this Amendment.
     (c) Receipt by the Administrative Agent of favorable opinions of legal
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, dated as of the Third Amendment Effective Date, in form and substance
satisfactory to the Administrative Agent.
     (d) Receipt by the Administrative Agent of satisfactory evidence that the
Borrower’s acquisition of all of the Equity Interests of Accuro Healthcare
Solutions, Inc. will be consummated simultaneously with the funding of the Term
Loan on the Third Amendment Effective Date.
     (e) Receipt by the Administrative Agent and the Lenders of all fees due and
payable to the Administrative Agent and the Lenders in connection with this
Amendment.
3. Miscellaneous.
     (a) The Credit Agreement, and the obligations of the Loan Parties
thereunder and under the other Loan Documents, are hereby ratified and confirmed
and shall remain in full force and effect according to their terms.
     (b) Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Amendment, (ii) affirms all of its obligations under the Loan
Documents and (iii) agrees that this Amendment and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the other Loan Documents.
     (c) Each Loan Party hereby represents and warrants as follows:
     (i) Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Amendment.
     (ii) This Amendment has been duly executed and delivered by the Loan
Parties and constitutes each of the Loan Parties’ legal, valid and binding
obligations, enforceable in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).
     (iii) No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Loan Party of this Amendment.

6



--------------------------------------------------------------------------------



 



     (d) The Loan Parties represent and warrant to the Lenders that (i) the
representations and warranties of the Loan Parties set forth in Article VI of
the Credit Agreement and in each other Loan Document are true and correct in all
material respects as of the date hereof with the same effect as if made on and
as of the date hereof, except to the extent such representations and warranties
expressly relate solely to an earlier date, in which case such representations
and warranties are true and correct in all material respects as of such earlier
date and (ii) no event has occurred and is continuing which constitutes a
Default or an Event of Default.
     (e) This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Amendment by telecopy shall be effective as an original and
shall constitute a representation that an executed original shall be delivered.
     (f) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.
[remainder of page intentionally left blank]

7



--------------------------------------------------------------------------------



 



     Each of the parties hereto has caused a counterpart of this Amendment to be
duly executed and delivered as of the date first above written.

              BORROWER:   MEDASSETS, INC.,         a Delaware corporation    
 
           
 
  By:
Name:
Title:   /s/ Jonathan H. Glenn
 
Jonathan H. Glenn
Executive Vice President
Chief Legal and Administrative Officer    
 
            GUARANTORS:   ASPEN HEALTHCARE METRICS LLC,         a Delaware
limited liability company    
 
           
 
  By:
Name:
Title:   /s/ Jonathan H. Glenn
 
Jonathan H. Glenn
Vice President and Secretary    
 
                MEDASSETS ANALYTICAL SYSTEMS, LLC,         a Delaware limited
liability company    
 
           
 
  By:
Name:
Title:   /s/ Jonathan H. Glenn
 
Jonathan H. Glenn
Vice President and Secretary    
 
                AVEGA HEALTH SYSTEMS, LLC,         a Delaware limited liability
company    
 
           
 
  By:
Name:
Title:   /s/ Jonathan H. Glenn
 
Jonathan H. Glenn
Vice President and Secretary    
 
                MEDASSETS NET REVENUE SYSTEMS, LLC,         a Delaware limited
liability company    
 
           
 
  By:
Name:
Title:   /s/ Jonathan H. Glenn
 
Jonathan H. Glenn
Secretary    

 



--------------------------------------------------------------------------------



 



                  MEDASSETS SUPPLY CHAIN SYSTEMS, LLC,         a Delaware
limited liability company    
 
           
 
  By:
Name:
Title:   /s/ Jonathan H. Glenn
 
Jonathan H. Glenn
Executive Vice President and Secretary    
 
                RADIOLOGY PARTNERS LLC,         a Delaware limited liability
company    
 
           
 
  By:
Name:
Title:   /s/ Jonathan H. Glenn
 
Jonathan H. Glenn
Secretary    
 
                DOMINIC & IRVINE, LLC,         a Delaware limited liability
company    
 
           
 
  By:
Name:
Title:   /s/ Jonathan H. Glenn
 
Jonathan H. Glenn
Secretary    
 
                MEDASSETS FINANCIAL SERVICES LLC,         a Delaware limited
liability company    
 
           
 
  By:
Name:
Title:   /s/ Jonathan H. Glenn
 
Jonathan H. Glenn
Secretary    

 



--------------------------------------------------------------------------------



 



              ADMINISTRATIVE AGENT:   BANK OF AMERICA, N.A.,         as
Administrative Agent    
 
           
 
  By:
Name:
Title:   /s/ Anne M. Zeschke
 
Anne M. Zeschke
Assistant Vice President    
 
            LENDERS:   BANK OF AMERICA, N.A.,         as a Lender, Swing Line
Lender and L/C Issuer    
 
           
 
  By:
Name:
Title:   /s/ R. Shawn Janko
 
R. Shawn Janko
Senior Vice President    
 
                Bismarck CBNA Loan Funding LLC,    
 
           
 
  By:
Name:
Title:   /s/ Brian Schott
 
Brian Schott
Attorney-in-fact    
 
                As agent for AIB Debt Management Limited    
 
           
 
  By:
Name:
Title:   /s/ Des Brennan
 
Des Brennan
Assistant Vice President
Investment Advisor to
AIB Debt Management, Limited    
 
                As agent for AIB Debt Management Limited    
 
           
 
  By:
Name:
Title:   /s/ Joanne Gibson
 
Joanne Gibson
Assistant Vice President
Investment Advisor to
AIB Debt Management, Limited    
 
                Stanfield AZURE CLO, Ltd.         By: Stanfield Capital
Partners, LLC         as its Collateral Manager    
 
           
 
  By:
Name:
Title:   /s/ David Frey
 
David Frey
Managing Director    
 
                Stanfield Modena CLO, Ltd         By: Stanfield Capital
Partners, LLC         as its Asset Manager    
 
           
 
  By:
Name:
Title:   /s/ David Frey
 
David Frey
Managing Director    
 
                Stanfield Arnage CLO Ltd.
By: Stanfield Capital Partners, LLC
as its Collateral Manager    
 
           
 
  By:
Name:   /s/ David Frey
 
David Frey    
 
  Title:   Managing Director    
 
                Stanfield Bristol CLO, Ltd.
By: Stanfield Capital Partners LLC
as it Collateral Manager    
 
           
 
  By:
Name:   /s/ David Frey
 
David Frey    
 
  Title:   Managing Director    

 



--------------------------------------------------------------------------------



 



                  Stanfield Carrera CLO, Ltd.
By: Stanfield Capital Partners LLC
as its Asset Manager    
 
           
 
  By:
Name:   /s/ David Frey
 
David Frey    
 
  Title:   Managing Director    
 
                Stanfield Vantage CLO, Ltd
By: Stanfield Capital Partners, LLC
as its Asset Manager    
 
           
 
  By:
Name:   /s/ David Frey
 
David Frey    
 
  Title:   Managing Director    
 
                Stanfield Veyron CLO, Ltd
By: Stanfield Capital Partners, LLC
as its Collateral Manager    
 
           
 
  By:
Name:   /s/ David Frey
 
David Frey    
 
  Title:   Managing Director    
 
                EAGLE LOAN TRUST
By: Stanfield Capital Partners, LLC
as its Collateral Manager    
 
           
 
  By:
Name:   /s/ David Frey
 
David Frey    
 
  Title:   Managing Director    
 
                XL Re Europe Limited
By: Stanfield Capital Partners, LLC
signed as: its Collateral Manager    
 
           
 
  By:
Name:   /s/ David Frey
 
David Frey    
 
  Title:   Managing Director    
 
                Stanfield Daytona CLO, Ltd
By: Stanfield Capital Partners, LLC
as its Collateral Manager    
 
           
 
  By:
Name:   /s/ David Frey
 
David Frey    
 
  Title:   Managing Director    
 
                Stanfield McLaren CLO, Ltd.
By: Stanfield Capital Partners, LLC
as its Collateral Manager    
 
           
 
  By:
Name:   /s/ David Frey
 
David Frey    
 
  Title:   Managing Director    
 
                ROSEDALE CLO II LTD.    
 
  By: Princeton Advisory Group, Inc.
the Collateral Manager    
 
           
 
  By:   [SIGNATURE ILLEGIBLE]    
 
         
 
  Name:   [ILLEGIBLE]  
 
  Title:   Vice President    
 
                Founders Grove CLO, Ltd.         By: Tall Tree Investment
Management, LLC         as Collateral Manager    
 
           
 
  By: /s/ Brad Langs    
 
         
 
  Name: Brad Langs    
 
  Title:   Officer    
 
           

 



--------------------------------------------------------------------------------



 



                  Grant Grove CLO, Ltd.         By: Tall Tree Investment
Management, LLC         as Collateral Manager    
 
           
 
  By:   /s/ Brad Langs    
 
         
 
  Name: Brad Langs    
 
  Title:   Officer    
 
                Muir Grove CLO, Ltd.         By: Tall Tree Investment
Management, LLC         as Collateral Manager    
 
           
 
  By:   /s/ Brad Langs    
 
           
 
  Name:   Brad Langs    
 
  Title:   Officer    
 
                Wachovia Bank, National Association,    
 
           
 
  By:   /s/ Kirk Tesch    
 
           
 
  Name:   Kirk Tesch    
 
  Title:   Vice President    
 
                Grand Central Asset Trust, EAP Series    
 
           
 
  By:   /s/ Brian Schott    
 
           
 
  Name:   Brian Schott    
 
  Title:   Attorney-in-fact    
 
                WhiteHorse II, Ltd.         By: WhiteHorse Capital Partners,
L.P.         As Collateral Manager    
 
           
 
  By:   /s/ Ethan M. Underwood, CFA    
 
           
 
  Name:   Ethan M. Underwood, CFA    
 
  Title:   Portfolio Manager    
 
                WhiteHorse IV, Ltd.         By: WhiteHorse Capital Partners,
L.P.         As Collateral Manager    
 
           
 
  By:   /s/ Ethan M. Underwood, CFA    
 
           
 
  Name:   Ethan M. Underwood, CFA    
 
  Title:   Portfolio Manager    
 
                WhiteHorse V, Ltd.         By: WhiteHorse Capital Partners, L.P.
        As Collateral Manager    
 
           
 
  By:   /s/ Ethan M. Underwood, CFA    
 
           
 
  Name:   Ethan M. Underwood, CFA    
 
  Title:   Portfolio Manager    
 
                Eagle Master Fund Ltd.         By: Citigroup Alternative
Investments LLC,         as Investment Manager for and on behalf of        
Eagle Master Fund Ltd.    
 
           
 
  By:   /s/ Melanie Hanlon    
 
           
 
  Name:   Melanie Hanlon    
 
  Title:   Director    
 
                REGATTA FUNDING LTD.         By: Citigroup Alternative
Investments LLC,
attorney-in-fact    
 
           
 
  By:   /s/ Melanie Hanlon    
 
           
 
  Name:   Melanie Hanlon    
 
  Title:   Director    
 
                LMP Corporate Loan Fund, Inc.         By: Citigroup Alternative
Investments LLC    
 
           
 
  By:   /s/ Melanie Hanlon    
 
           
 
  Name:   Melanie Hanlon    
 
  Title:   Director    

 



--------------------------------------------------------------------------------



 



                  FM Leveraged Capital Fund II         By: GSO Debt Funds
Management LLC as Subadviser to         FriedbergMilstein LLC    
 
           
 
  By:   /s/ Lee M. Shaiman    
 
           
 
  Name:   Lee M. Shaiman    
 
  Title:   Authorized Signatory    
 
                Gale Force 1 CLO, Ltd.         By: GSO Debt Funds Management LLC
as Collateral
Manager    
 
           
 
  By:   /s/ Lee M. Shaiman    
 
           
 
  Name:   Lee M. Shaiman    
 
  Title:   Authorized Signatory    
 
                Gale Force 2 CLO, Ltd.         By: GSO Debt Funds Management LLC
as Collateral
Manager    
 
           
 
  By:   /s/ Lee M. Shaiman    
 
           
 
  Name:   Lee M. Shaiman    
 
  Title:   Authorized Signatory    
 
                Gale Force 3 CLO, Ltd.         By: GSO Debt Funds Management LLC
as Collateral
Manager    
 
           
 
  By:   /s/ Lee M. Shaiman    
 
           
 
  Name:   Lee M. Shaiman    
 
  Title:   Authorized Signatory    
 
                Gale Force 4 CLO, Ltd.         By: GSO Debt Funds Management LLC
as Collateral
Manager    
 
           
 
  By:   /s/ Lee M. Shaiman    
 
           
 
  Name:   Lee M. Shaiman    
 
  Title:   Authorized Signatory    
 
                HUDSON STRAITS CLO 2004, LTD.         By: GSO Debt Funds
Management LLC as Collateral
Manager    
 
           
 
  By:   /s/ Lee M. Shaiman    
 
           
 
  Name:   Lee M. Shaiman    
 
  Title:   Authorized Signatory    
 
                RIVERSIDE PARK CLO LTD.         By: GSO Debt Funds Management
LLC         as Collateral Manager    
 
           
 
  By:   /s/ Dean T. Criares    
 
           
 
  Name:   Dean T. Criares    
 
  Title:   Senior Managing Director    
 
                Sun Life Assurance Company of Canada (US)         By: GSO CP
Holdings LP as Sub-Advisor    
 
           
 
  By:   /s/ Lee M. Shaiman    
 
           
 
  Name:   Lee M. Shaiman    
 
  Title:   Authorized Signatory    
 
                GLADSTONE BUSINESS INVESTMENT, LLC    
 
           
 
  By:   /s/ John O. Sateri    
 
  Name:   John O. Sateri    
 
  Title:   Managing Director    

 



--------------------------------------------------------------------------------



 



                  EMPORIA PREFERRED FUNDING I, LTD.
By: Emporia Capital Management, LLC    
 
           
 
  By:   /s/ Steven Alexander    
 
  Name:  
 
Steven Alexander    
 
  Title:   Director    
 
           
 
  By:   /s/ Peter Burton    
 
  Name:  
 
Peter Burton    
 
  Title:   Vice President    
 
                EMPORIA PREFERRED FUNDING III, LTD.         By: Emporia Capital
Management, LLC    
 
           
 
  By:
Name:   /s/ Steven Alexander
 
Steven Alexander    
 
  Title:   Director    
 
           
 
  By:   /s/ Peter Burton    
 
  Name:  
 
Peter Burton    
 
  Title:   Vice President    
 
                EMPORIA PREFERRED FUNDING IV, LTD.
By: Emporia Capital Management, LLC    
 
           
 
  By:
Name:   /s/ Steven Alexander
 
Steven Alexander    
 
  Title:   Director    
 
           
 
  By:   /s/ Peter Burton    
 
     
 
   
 
  Name:   Peter Burton    
 
  Title:   Vice President    
 
                GoldenTree Loan Opportunities III, Limited
By: GoldenTree Asset Management, LP    
 
           
 
  By:   /s/ Karen A. Weber    
 
  Name:  
 
Karen A. Weber    
 
  Title:   Director – Bank Debt    
 
                GoldenTree Loan Opportunities IV, Limited         By: GoldenTree
Asset Management, LP    
 
           
 
  By:   /s/ Karen A. Weber    
 
     
 
   
 
  Name:   Karen A. Weber    
 
  Title:   Director – Bank Debt    
 
                GoldenTree Loan Opportunities V, Limited         By: GoldenTree
Asset Management, LP    
 
           
 
  By:
Name:   /s/ Karen A. Weber
 
Karen A. Weber    
 
  Title:   Director – Bank Debt    
 
                LATITUDE CLO I, Ltd.    
 
           
 
  By:
Name:   /s/ Kirk Wallace
 
Kirk Wallace    
 
  Title:   Senior Vice President    
 
                LATITUDE CLO II, Ltd.    
 
           
 
  By:
Name:   /s/ Kirk Wallace
 
Kirk Wallace    
 
  Title:   Senior Vice President    
 
                LATITUDE CLO III, Ltd.    
 
           
 
  By:
Name:   /s/ Kirk Wallace
 
Kirk Wallace    
 
  Title:   Senior Vice President    

 



--------------------------------------------------------------------------------



 



                  WatchTower CLO I PLC,         By: Citadel Limited Partnership,
Collateral Manager     By: Citadel Investment Group, L.L.C., its General Partner
 
                as a Lender, Swing Line Lender and L/C Issuer    
 
           
 
  By:   /s/ Erica L. Tarpey    
 
  Name:  
 
Erica L. Tarpey    
 
  Title:   Authorized Signatory    
 
                ColumbusNova CLO Ltd. 2006-I           as a Lender    
 
           
 
  By:
Name:   /s/ Paul L. Cal
 
Paul L. Cal    
 
  Title:   Associate Director    
 
                ColumbusNova CLO Ltd. 2006-II           as a Lender    
 
           
 
  By:
Name:   /s/ Paul L. Cal
 
Paul L. Cal    
 
  Title:   Associate Director    
 
                ColumbusNova CLO Ltd. 2007-I           as a Lender    
 
           
 
  By:
Name:   /s/ Paul L. Cal
 
Paul L. Cal    
 
  Title:   Associate Director    
 
                ColumbusNova CLO IV Ltd. 2007-II           as a Lender    
 
           
 
  By:
Name:   /s/ Paul L. Cal
 
Paul L. Cal    
 
  Title:   Associate Director    
 
                DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Lender    
 
           
 
  By:   /s/ Carin Keegan
 
   
 
  Name:   Carin Keegan    
 
  Title:   Director    
 
           
 
  By:
Name:   /s/ Scottye Lindsey
 
Scottye Lindsey    
 
  Title:   Director    
 
                BNP PARIBAS    
 
           
 
  By:
Name:   /s/ Cecile Scherer
 
Cecile Scherer    
 
  Title:   Director Merchant Banking Group    
 
           
 
  By:
Name:   /s/ Kandice Gu
 
Kandice Gu    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                  LIGHTPOINT CLO III, LTD         LIGHTPOINT CLO IV, LTD        
LIGHTPOINT CLO VII, LTD         LIGHTPOINT CLO VIII, LTD    
 
           
 
  By:
Name:   /s/ Timothy S. Van Kirk
 
Timothy S. Van Kirk    
 
  Title:   Managing Director    
 
                Avenue CLO Fund, Avenue CLO II, Ltd., Avenue CLO III, Ltd.,    
Avenue CLO IV, Ltd., Avenue CLO V, Ltd. and Avenue CLO VI, Ltd.
 
           
 
  By:
Name:   /s/ Richard D’Addario
 
Richard D’Addario    
 
  Title:   Senior Portfolio Manager    
 
                GRAND HORN CLO LTD.         By: Seix Investment Advisors LLC, as
Collateral Manager
 
           
 
  By:
Name:   /s/ George Goudelias
 
George Goudelias    
 
  Title:   Managing Director    
 
                LEHMAN COMMERCIAL PAPER INC.    
 
           
 
  By:
Name:   /s/ Ahuva Schwager
 
Ahuva Schwager    
 
  Title:   Authorized Signatory    
 
                General Electric Capital Corporation    
 
           
 
  By:
Name:   /s/ Peter B. Zone
 
Peter B. Zone    
 
  Title:   Its Duly Authorized Signatory    
 
                GE Business Financial Services Inc.         (formerly known as
Merrill Lynch Business Financial Services Inc.)
 
           
 
  By:
Name:   /s/ Peter B. Zone
 
Peter B. Zone    
 
  Title:   Its Duly Authorized Signatory    
 
                MORGAN STANLEY BANK    
 
           
 
  By:   /s/ Daniel Twenge    
 
  Name:  
 
Daniel Twenge    
 
  Title:   Authorized Signatory    
 
                Tralee CDO I, Ltd     By: Par-Four Investment Management, LLC  
  as investment advisor
 
       
 
  By:   /s/ Edward Labrenz
 
       
 
  Name:   Edward Labrenz
 
  Title   Authorized Signatory
 
                Madison Capital Funding LLC
 
           
 
  By:  /s/ Faraaz Kamran    
 
   
 
   
 
  Name: Faraaz Kamran    
 
  Title: Senior Vice President    
 
                CIT Healthcare LLC
 
           
 
  By: /s/ R. T. Roller
 
   
 
  Name: R. T. Roller    
 
  Title: Authorized Signatory    
 
           

 



--------------------------------------------------------------------------------



 



             
 
  ARTUS LOAN FUND 2007-I, LTD.
 
  BABSON CLO LTD. 2003-I
 
  BABSON CLO LTD. 2004-I
 
  BABSON CLO LTD. 2004-II
 
  BABSON CLO LTD. 2005-I
 
  BABSON CLO LTD. 2005-II
 
  BABSON CLO LTD. 2005-III
 
  BABSON CLO LTD. 2006-I
 
  BABSON CLO LTD. 2006-II
 
  BABSON CLO LTD. 2007-I
 
  BABSON MID-MARKET CLO LTD. 2007-II
 
  BABSON LOAN OPPORTUNITY CLO, LTD.
 
  SAPPHIRE VALLEY CDO I, LTD.
 
  By: Babson Capital Management LLC as Collateral Manager
 
           
 
  By:  /s/ Michael Freno
 
   
 
  Name: Michael Freno    
 
  Title: Director    
 
                C.M. LIFE INSURANCE COMPANY
By: Babson Capital Management LLC as Investment Sub-Adviser
 
           
 
  By:  /s/ Michael Freno
 
   
 
  Name: Michael Freno    
 
  Title: Director    
 
                MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
By: Babson Capital Management LLC as Investment Adviser
 
           
 
  By:  /s/ Michael Freno
 
   
 
  Name: Michael Freno    
 
  Title: Director    
 
           
 
                JEFFERIES FINANCE CP FUNDING LLC
 
           
 
  By:  /s/ Charlie J. Franklin
 
   
 
  Name: Charlie J. Franklin    
 
  Title: Closing Manager    
 
                JFIN CLO 2007 LTD.
By: Jefferies Finance LLC as Collateral Manager
 
           
 
  By:  /s/ Charlie J. Franklin
 
   
 
  Name: Charlie J. Franklin    
 
  Title: Closing Manager    
 
                Goldman Sachs Bank USA    
 
           
 
  By:
Name:   /s/ Mark Walton
 
Mark Walton    
 
  Title:   Authorized Signatory    
 
                Denali Capital LLC, managing member of
DC Funding Partners LLC, portfolio manager for
DENALI CAPITAL CLO IV, LTD., or an affiliate    
 
           
 
  By:
Name:   /s/ John P. Thacker
 
JOHN P. THACKER    
 
  Title:   CHIEF CREDIT OFFICER    

 



--------------------------------------------------------------------------------



 



                  Denali Capital LLC, managing member of
DC Funding Partners LLC, portfolio manager for
DENALI CAPITAL CLO VI, LTD., or an affiliate    
 
           
 
  By:
Name:   /s/ John P. Thacker
 
JOHN P. THACKER    
 
  Title:   CHIEF CREDIT OFFICER    
 
                Denali Capital LLC, managing member of
DC Funding Partners LLC, portfolio manager for
DENALI CAPITAL CLO VII, LTD. or an affiliate    
 
           
 
  By:
Name:   /s/ John P. Thacker
 
JOHN P. THACKER    
 
  Title:   CHIEF CREDIT OFFICER    
 
                Denali Capital LLC, managing member of
DC Funding Partners LLC, portfolio manager for DENALI
CAPITAL CREDIT OPPORTUNITY FUND FINANCING,
LTD., or an affiliate
 
           
 
  By:
Name:   /s/ John P. Thacker
 
JOHN P. THACKER    
 
  Title:   CHIEF CREDIT OFFICER    
 
                MERRILL LYNCH CAPITAL SERVICES, INC.
 
           
 
  By:   /s/ Neyda Darias    
 
           
 
  Name:   Neyda Darias    
 
  Title:   Vice President    
 
                CIT CLO I LTD.
 
           
 
  By:   /s/ David M. Harnisch    
 
           
 
  Name:   DAVID M. HARNISCH    
 
  Title:   VICE PRESIDENT    
 
      CIT ASSET MANAGEMENT    
 
                Grand Central Asset Trust CAMERON I Series
 
           
 
  By:   /s/ Brian Schott    
 
           
 
  Name:   Brian Schott    
 
  Title:   Attorney-in-fact    

 



--------------------------------------------------------------------------------



 



                      ADDITIONAL LENDERS:                
 
                    OAK HILL CREDIT PARTNERS II, LIMITED   OAK HILL CREDIT
PARTNERS III, LIMITED
 
                    By: Oak Hill CLO Management II, LLC
As Investment Manager   By: Oak Hill CLO Management III, LLC
As Investment Manager
 
                   
By: 
/s/ Scott D. Krase
 
      By:  /s/ Scott D. Krase
 
   
Name:
Scott D. Krase       Name: Scott D. Krase    
Title:
Authorized Person       Title: Authorized Person    
 
                    OAK HILL CREDIT PARTNERS IV, LIMITED   OAK HILL CREDIT
PARTNERS V, LIMITED
 
                    By: Oak Hill CLO Management IV, LLC       By: Oak Hill CLO
Management V, LLC As Investment Manager       As Investment Manager
 
                   
By: 
/s/ Scott D. Krase
 
      By:  /s/ Scott D. Krase
 
   
Name:
Scott D. Krase       Name: Scott D. Krase    
Title:
Authorized Person       Title: Authorized Person    
 
                    CRP V   SMBC MVI SPC, on behalf of and for the account
of Segregated Portfolio No. 1
 
                    By: Oak Hill Advisors, L.P.
As Portfolio Manager       By: Oak Hill Separate Account Management I, LLC
As Investment Manager
 
                   
By: 
/s/ Scott D. Krase
 
      By:  /s/ Scott D. Krase
 
   
Name:
Scott D. Krase       Name: Scott D. Krase    
Title:
Authorized Person       Title: Authorized Person    
 
                    OHA PARK AVENUE CLO I, LTD.       GMAM GROUP PENSION TRUST I
 
                    By: Oak Hill Advisors, L.P.
As Investment Manager       By: STATE STREET BANK AND TRUST
     COMPANY, solely as Trustee
 
                   
By: 
/s/ Scott D. Krase
 
      By: 

 
   
Name:
Scott D. Krase       Name:    
Title:
Authorized Person       Title:    

 